Dear Ms. Blakes:
Your request for a Supplemental Attorney General's Opinion was forwarded to me for research and reply. As I understand it, you have requested a reconsideration of the following issue:
      Are Support Enforcement Field Officers employed by the DSS, OFS, and SES considered to be "peace officers" under La. R.S. 40:2402?
La. R.S. 40:2402 defines a "peace officer" as follows:
      . . . any full-time employee of the state, a municipality, a sheriff or other public agency, whose permanent duties actually include the making of arrests, the performing of searches and seizures, or the execution of criminal warrants, and is responsible for the prevention or detection of crime or for the enforcement of the penal, traffic, or highway laws of this state, but not including any elected or appointed head of a law enforcement department.
In Attorney General's Opinion No. 82-1125, this office concluded that the above statute contemplated that the term "peace officer" should include only those who have substantial contact
with the public in carrying out law enforcement-related duties, not those who may perform some of these functions, but only within a specialized environment or situation. Accordingly, that same opinion set forth that support enforcement officers do not qualify as "peace officers," in that the duties they carry out do not include contact with the public at large which is substantial enough to meet the standard of La. R.S. 40:2402.
This office now affirms the conclusion it reached in Opinion No. 82-1125. There have been no changes in Louisiana law which would merit this office changing its opinion that support enforcement officers are not "peace officers." Further, the reasoning of Opinion No. 82-1125 still holds true. The duties which support enforcement officers undertake do not include performing searches and seizures, preventing and detecting crime, nor the enforcement of the penal, traffic or highway laws of this state. The duties that they do have are highly specialized and operate only in a particular environment or situation.
Therefore, it is the opinion of this office that Support Enforcement Field Officers employed by DSS, OFS and SES are not considered to be "peace officers" under La. R.S. 40:2402.
I hope this opinion has adequately addressed your needs. If this office may be of further assistance, please do not hesitate to contact us. With warmest regards, I remain
Sincerely,
                             RICHARD P. IEYOUB Attorney General
                             BY: ___________________________ DOUGLAS W. FREESE Assistant Attorney General
RECEIVED: November 4, 1997 RELEASED:
DOUGLAS W. FREESE Assistant Attorney General